Citation Nr: 1212920	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-33 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for scotomata of the right eye, claimed as removal of a metal shaving.

4.  Entitlement to service connection for residuals of sand fly bites (claimed as a rash).

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.

6.  Entitlement to service connection for a left shoulder condition.

7.  Entitlement to an increased rating for lumbosacral strain with fusion of the left transverse process at L2-3, currently rated as 20 percent disabling.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968, from September 1990 to June 1991, and from February 2003 to April 2004.

These matters come before the Board of Veterans' Appeals (BVA or Board) from September 2005, July 2006, November 2007, February 2009, and March 2010 RO decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011 the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bronchial asthma (as noted in an August 2011 RO note) and entitlement to service connection for a left hand and left thumb disability (December 2011 Board hearing transcript, page 19) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2009 the Veteran underwent a VA audiological examination regarding the claimed bilateral hearing loss tinnitus.  The Board finds that the March 2009 VA opinion is not adequate.  The March 2009 VA examiner essentially indicated that the Veteran had a preexisting hearing problem prior to his active periods of service from September 1990 to June 1991 and from February 2003 to April 2004.  The March 2009 VA examiner did not discuss, however, whether the Veteran's preexisting hearing difficulties were aggravated by his periods of active service from September 1990 to June 1991 and from February 2003 to April 2004.  The Veteran's hearing was rated as 3 in box 76 of an April 1991 redeployment examination report.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA audiological examination for the purpose of determining whether the Veteran's hearing disabilities were aggravated by his last two periods of active service.

Based on the service treatment records and the Veteran's credible assertions and December 2011 Board hearing testimony in this case, the Board finds that the Veteran should be scheduled for VA examinations that address the medical matters presented by the issues of entitlement to service connection for scotomata of the right eye, entitlement to service connection for residuals of sand fly bites (claimed as a rash), entitlement to service connection for bilateral carpal tunnel syndrome, and entitlement to service connection for a left shoulder condition.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A February 1967 service treatment record reveals that a foreign body was removed from the Veteran's right eye, and at his December 2011 Board hearing (hearing transcript, page 22) the Veteran related that a similar incident had occurred in 1989 during "two-week training" (the Veteran further stated that paperwork from the 1989 incident was no longer available).  As for his skin claim, the service treatment records from his last period of service contain complaints of papules on his forearms related to sand-fly bites, and a December 2003 service treatment record reveals an assessment of dermatitis of unknown etiology.  As for the carpal tunnel and left shoulder claim, the Veteran's service treatment records, including from his last period of service, include complaints of numbness in the hands and fingers, and on a March 2004 report of medical history the Veteran indicated that he had a painful shoulder, elbow, or wrist.

The Veteran's Virtual VA file contains a February 2012 rating decision (which denied service connection for irritable bowel syndrome) which indicates that VA records dated through February 9, 2012 were considered in adjudicating that claim.  The Board notes that no VA records themselves are contained in the Veteran's Virtual VA folder, and the Veteran's claims file contains VA records dated only through June 29, 2011.  It appears that VA records are outstanding and not associated with the Veteran's claims file, and an effort to obtain those records should be made.

In light of the need to obtain additional treatment records that may be pertinent, the issue of an increased rating for the lumbar spine disability must be remanded.  If development completed in connection with this remand so warrants, the AOJ should schedule the Veteran for an additional VA spine examination.

In August 1985 the RO denied the Veteran's claim of service connection for tinnitus and right eye disability, and in May 1992 the RO denied the Veteran's claim of service connection for bilateral hearing loss.  As relevant service treatment records have been added to the claims file since those denials, under the provisions of 38 C.F.R. § 3.156(c) VA must reconsider those issues.

As the remanded issues could have a impact on the issue of entitlement to a TDIU, that issue is deferred pending readjudication by the AOJ.

Finally, as the Veteran has asserted that his right eye disability is related, at least in part, to service in the Alabama Army National Guard in 1989 (characterized as "two-week training" by the Veteran), an attempt to verify such service should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify the dates of any active duty training the Veteran may have undergone in the Alabama Army National Guard in 1989.

2.  The AOJ should request all VA medical records pertaining to treatment of the Veteran (not already of record) dated from June 2011 and associate them with the record.

3.  The Veteran should be scheduled for a VA audiological examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any hearing loss disability that is related to the Veteran's period of active service from September 1965 to September 1968.  The examiner is also asked to state whether the Veteran's preexisting hearing loss disability was aggravated by either of his periods of active service from September 1990 to June 1991 and from February 2003 to April 2004.  The examiner is also requested to state whether the Veteran's tinnitus is related to or aggravated by any of his periods of active service.  The rationale for any opinion expressed should be set forth.

4.  The Veteran should be scheduled for the appropriate VA examination(s) regarding the claimed right eye, left shoulder, carpel tunnel and skin disabilities.  The examiner(s) should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any right eye disability, carpal tunnel disability, left shoulder disability, or disability from sand fly bites (including a rash) that had its onset in service or is otherwise related to any of his periods of active service.  The rationale for any opinion expressed should be set forth.

5.  The AOJ should review all additional records received, and if they suggest further development (for example, a VA examination) as to the issue of entitlement to an increased rating for lumbar spine disability, arrange for such development.

6.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


